Exhibit 10.03

 

EPC-IBP 16, LLC
1722 Routh Street, Suite 1313
Dallas, Texas 75201

 

June 17, 2013

 

ReachLocal, Inc.
21700 Oxnard Street, Suite 1600
Woodland Hills, CA 91367
Attn: Adam F. Wergeles, General Counsel

 

 

Re:

Lease Agreement dated June 17, 2013 (the “IBP XVI Lease”), between EPC-IBP 16,
LLC, a Texas limited liability company (“Landlord”), and ReachLocal, Inc., a
Delaware corporation (“Tenant”)

 

Gentlemen:

 

This letter confirms our agreement with regard to possible future holdover
penalties incurred by Tenant under its existing leases with certain affiliates
of Landlord. As used herein, the term “Existing Leases” refers to (a) that Lease
Agreement dated June 2, 2006 between CB Parkway Business Center, Ltd., as
Landlord’s predecessor-in-interest, and Tenant for office space in the building
commonly known as 6400 International Parkway, Plano, Texas, as amended to date,
and (b) that Lease Agreement dated February 2, 2010 between Landlord and Tenant
for office space in the building commonly known as 6504 International Parkway,
Plano, Texas, as amended to date. For clarification purposes, the term Existing
Leases shall include that certain Consolidated Amendment to Lease Agreements
dated of even date herewith by and between certain affiliates of Landlord and
Tenant (the “Consolidated Lease Amendment”).

 

Landlord agrees to reimburse Tenant’s actual Holdover Damages (defined herein)
incurred and paid under the Existing Leases day-for-day for each day of the
following (without duplication), to the extent such cause Holdover Damages: (a)
each Landlord Delay Day (as defined in the IBP XVI Lease), or (b) each day of
force majeure delay in Landlord’s Work (as identified in Landlord’s written
notice of such force majeure delay, as required by the IBP XVI Lease). As used
herein, the term “Holdover Damages” means the additional Basic Rental paid by
Tenant to the landlords under the Existing Leases, to the extent such Basic
Rental exceeds the Basic Rental in effect immediately prior to the holdover.
Landlord shall reimburse Tenant for such Holdover Damages within ten business
days after Landlord’s receipt of Tenant’s written request therefor along with
reasonable documentation evidencing such Holdover Damages.

 

This letter further confirms our agreement that Landlord will make monthly
payments to Tenant in the sum of $23,725.05 beginning February 1, 2014 and
continuing on the first day of each month thereafter through (and including)
July 1, 2014. The terms of this paragraph are intended to replace and supersede
that letter agreement dated November 30, 2012 between Billingsley Property
Services, Inc. and ReachLocal, Inc.; such letter agreement is null and void.

 

The IBP XVI Lease is expressly contingent upon the City of Plano adopting a
resolution at the City Council meeting scheduled for June 24, 2013 approving the
Tax Abatement Agreement and Economic Development Incentive Agreement
(collectively, the “Incentive Agreements”) substantially in forms previously
approved by Landlord and Tenant. If the condition described in the preceding
sentence is not satisfied, then Tenant may terminate the IBP XVI Lease by
delivering written termination notice to Landlord on or before 5:00pm, Dallas,
Texas time on June 25, 2013, whereupon neither Landlord nor Tenant shall have
any further liability under the IBP XVI Lease or this letter. If Tenant fails to
timely deliver a termination notice pursuant to the preceding sentence, then
Tenant shall have no further right to terminate the IBP XVI Lease pursuant to
this paragraph. Notice of termination by Tenant pursuant to this paragraph shall
be delivered in the manner prescribed in the IBP XVI Lease. 

 

 
 

--------------------------------------------------------------------------------

 

 

If this accurately reflects our agreement, please countersign in the space
below.

 

 

EPC-IBP 16, LLC,

a Texas limited liability company

By:  EPC Exchange Corporation,   a Washington corporation, its Sole Member      
          By: /s/ Kenneth D. Mabry               Name: Kenneth D.
Mabry               Title: Manager  

  

AGREED:

 

 

REACHLOCAL, INC., a Delaware corporation

 

 

 

 

 

 

By:

/s/ Ross G. Landsbaum          

Name:

Ross G. Landsbaum          

Title: CFO                    

  

  